Name: 2008/990/EC: Decision of the European Central Bank of 11Ã December 2008 on the approval of the volume of coin issuance in 2009 (ECB/2008/20)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics;  EU institutions and European civil service
 Date Published: 2008-12-31

 31.12.2008 EN Official Journal of the European Union L 352/58 DECISION OF THE EUROPEAN CENTRAL BANK of 11 December 2008 on the approval of the volume of coin issuance in 2009 (ECB/2008/20) (2008/990/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular Article 106(2) thereof, Having regard to Council Decision 2008/608/EC of 8 July 2008 in accordance with Article 122(2) of the Treaty on the adoption by Slovakia of the single currency on 1 January 2009 (1), and in particular Article 1 thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (hereinafter the participating Member States). (2) The derogation in favour of Slovakia referred to in Article 4 of the 2003 Act of Accession has been abrogated with effect from 1 January 2009. (3) The 15 current participating Member States and Slovakia have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2009, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2009 The ECB hereby approves the volume of euro coins to be issued by the participating Member States in 2009 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2009 Belgium 105,4 Germany 632,0 Ireland 65,5 Greece 85,7 Spain 390,0 France 252,5 Italy 234,3 Cyprus 22,5 Luxembourg 42,0 Malta 15,4 Netherlands 68,5 Austria 216,0 Portugal 50,0 Slovenia 27,0 Slovakia 131,0 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 11 December 2008. The President of the ECB Jean-Claude TRICHET (1) OJ L 195, 24.7.2008, p. 24.